                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE


CAUDILL SEED AND
WAREHOUSE COMPANY, INC.                                                                 PLAINTIFF

v.                                                        CIVIL ACTION NO. 3:13-CV-82-CRS

JARROW FORMULAS, INC.                                                                 DEFENDANT


                         MEMORANDUM OPINION AND ORDER

       Pursuant to the Court’s Pretrial Order (DN 273), the parties have filed pretrial motions in

limine. Pending before the Court and resolved in this Memorandum Opinion and Order are:

       Caudill’s Motion to Exclude Testimony and Reports of Leslie West and Kean
       Ashurst (DN 286)

       Jarrow’s Motion in Limine to Preclude the Testimony of William Wingate on
       Compensatory Damages (DN 291)

       Jarrow’s Motion to Strike the Supplemental Expert Report of William Wingate and
       the Portions of Plaintiff’s Disclosure of Damages Based Thereon (DN 294)

The remaining motions in limine will be resolved by separate order.

I.     Legal Standard

       The admissibility of expert witness testimony is governed by Federal Rules of Evidence

104(a), 701, 702, and 704, applied under the rubric established in Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993) and Kumho Tire Co. v. Carmichael, 526 U.S. 137

(1999). Rule 702 provides that:

       A witness who is qualified as an expert by knowledge, skill, experience, training,
       or education may testify in the form of an opinion or otherwise if: (a) the expert’s
       scientific, technical, or other specialized knowledge will help the trier of fact to
       understand the evidence or to determine a fact in issue; (b) the testimony is based
       on sufficient facts or data; (c) the testimony is the product of reliable principles and
       methods; and (d) the expert has reliably applied the principles and methods to the
       facts of the case.


                                                  1
FED. R. EVID. 702. Therefore, the expert’s opinion must be both relevant and reliable. Daubert,

509 U.S. at 589. To be relevant, there must be a “valid . . . connection to the pertinent inquiry as

a precondition to admissibility.” Id. at 592. In other words, there must be a “fit” between the

expert’s opinion and the case at bar. Id. at 591. An opinion is reliable when “an expert, whether

basing testimony on professional studies or personal experience, employs in the courtroom the

same level of intellectual rigor that characterizes the practice in the relevant field.” Kumho Tire,

526 U.S. at 152. The proponent of the testimony must establish admissibility by a preponderance

of the evidence. Daubert, 509 U.S. at 592 n.10.

       In assessing reliability, Daubert offered four factors: testing, peer review and publication,

potential rate of error, and general acceptance in the relevant community. Id. at 593–94. These

factors are not exhaustive and may have no pertinence in certain cases. Nelson v. Tenn., 243 F.3d

244, 251 (6th Cir. 2001) (citing Kumho Tire, 526 U.S. at 141). Rule 702 offers an additional five

factors for the Court to consider:

       (1) Whether experts are proposing to testify about matters growing naturally and
       directly out of research they have conducted independent of the litigation, or
       whether they have developed their opinions expressly for purposes of testifying;

       (2) Whether the expert has unjustifiably extrapolated from an accepted premise to
       an unfounded conclusion;

       (3) Whether the expert has adequately accounted for alternative explanations;

       (4) Whether the expert is being careful as he would be in his regular professional
       work outside his paid litigation consulting; and

       (5) Whether the field of expertise claimed by the expert is known to reach reliable
       results for the type of opinion the expert would give.

FED. R. EVID. 702 advisory committee’s note to 2000 amendment (citations omitted).




                                                  2
II.     Discussion

        Through these motions, Jarrow and Caudill challenge each other’s experts. Caudill argues

that Leslie West and Kean Ashurst should not be permitted to testify regarding whether Caudill’s

information are trade secrets. In turn, Jarrow argues that William Wingate, Caudill’s damages

expert, uses unreliable methods and was untimely in revealing his opinions.

        A.      Caudill’s Motion to Exclude Testimony and Reports of Leslie West and Kean
                Ashurst (DN 286)

        Caudill makes four arguments for exclusion. First, it argues both experts should be

excluded because a trade secret expert is improper. Second, it argues both trade secret experts

would cause confusion for the jury. Third, it argues that West should be excluded because he

lacks expertise in its trade secrets. Fourth, it argues that Ashurst should be excluded because he

has a disqualifying conflict of interest.

                i.      Propriety of a “Trade Secret Expert”

        Throughout the life of this case, the Court has repeatedly expressed concern at the

concept of a “trade secret expert.” In October 2014, the late Judge Heyburn stated:

        I guess my first reaction to this whole thing was that I’m not sure that an expert on
        what’s a trade secret is even appropriate. People like, let’s say, Ashurst can testify
        about, let’s say, particular items of information or technology or whatever it is that
        could be a trade secret and can testify from their own personal knowledge of what
        it is and how important it is and that sort of thing. But the term “trade secret” is a
        legal definition. I’m not sure that we need an expert to give an opinion about what
        it is.

DN 113 at 7:11–19. After some discussion, Jarrow represented that West would be testifying as

“partly fact and partly expert” as he would describe that “[h]e filed a patent application[ which]

was published[ and] disclosed the same activated formula.” Id. at 12:23–25. Judge Heyburn

noted that “[t]hat’s not really expert testimony. That’s just his testimony.” Id. at 13:1–2. Jarrow

responded:


                                                  3
       That’s right, Your Honor. In that regard, it would be fact testimony. I have
       personally been in situations where attorneys have argued that if someone testifies
       about something technical and they sound like an expert, they are an expert. There
       are other parts of his testimony where—that’s why we named him as an expert as
       well—there are other parts of his testimony where he does not have firsthand
       knowledge, where he might go look at—for example, the next trade secret is the
       process of de-oiling broccoli seed using supercritical food extraction. Basically,
       when you make these broccoli supplements, the broccoli has a lot of oil in it, and
       you need to get the oil out of it, and so they use a process called supercritical food
       extraction to take the oil out of the broccoli. What Mr. West will testify to, Your
       Honor, is that this process of supercritical food extraction was in the public domain,
       it was known, and he’s going to point to where it was in the public domain, where
       it was known, and thereby establish that it was not confidential.

Id. at 13:4–23.

       Judge Heyburn later asked Caudill Seed whether there were employees of Caudill who

could rebut West’s assertions, to which counsel replied “Yes.” Id. at 14:12–15. Judge Heyburn,

addressing Caudill, stated “Your own people could or might have in the process of their own

work or in the process of this litigation searched to see whether there are any references to these

compounds prior to the time—that’s not really expert [testimony].” Id. at 18:6–9. The Court

noted that there was still “a question of the extent of what [West and Ashurst] can testify about,”

leaving it as “the subject for another day” Id. at 22:18, 23:17–18.

       After the case was transferred to the undersigned, the Court was presented with a motion

to strike portions of West’s report. The Court ultimately determined that “the reports far exceed

the stated purpose or, indeed, the permissible bounds of expert testimony in this case.” Caudill

Seed & Warehouse Co., Inc. v. Jarrow Formulas, Inc., No. 3:13-CV-82-CRS, 2017 WL

4364204, at *5 (W.D. Ky. Sept. 29, 2017). Specifically, the Court found that West’s conclusions

that Caudill’s information was “generally known and readily ascertainable by proper means

based upon information in the public domain, and therefore could not constitute a trade secret as

of and prior to May 1, 2011” were improper legal conclusions. Id. This was so because an

“expert’s opinion must stop short of embracing the legal terminology which frames the ultimate
                                                 4
legal conclusion which the jury must reach in the case.” Id. (citing Louisville Mktg., Inc. v.

Jewelry Candles, LLC, No. 3:15-CV-84-DJH, 2016 WL 6595094, at *6 (W.D. Ky. Nov. 4, 2016)

(additional citations omitted)). The Court then reserved the question of West’s admissibility

pending the filing of a redacted report. Id. at 6. Twice, this Court has deferred ruling on whether

Leslie West and Kean Ashurst will be permitted to testify as experts at trial. That day has finally

come.

        The Sixth Circuit has made clear that experts cannot offer testimony on legal conclusions.

Torres v. County of Oakland, 758 F.2d 147, 150 (6th Cir. 1985). While an opinion is not

objectionable just because it embraces an ultimate issue, “the issue embraced must be a factual

one.” Berry v. City of Detroit, 25 F.3d 1342, 1353 (6th Cir. 1994) (citing FED. R. EVID. 704(a)).

The expert may “suggest the answer to the ultimate issue or . . . give the jury all the information

from which it can draw inferences as to the ultimate issue.” Id.

        Exclusion is proper when an opinion “tracks almost verbatim the language of the

applicable statute” or utilizes a term that “has a specialized meaning in the law and in lay use the

term has a distinctly less precise meaning.” Torres, 758 F.2d at 151 (citations omitted). See Id.

(proper exclusion of expert opinion that plaintiff was “discriminated against because of her

national origin”); Berry, 25 F.3d at 1353 (proper exclusion of expert opinion that defendants

were “deliberately indifferent”); Woods v. Lecureux, 110 F.3d 1215, 1220 (6th Cir. 1997)

(same); Stoler v. Penn Cent. Transp. Co., 583 F.2d 896, 898–99 (6th Cir. 1978) (proper

exclusion of expert opinion that a railroad crossing was “extra hazardous,” a legal term of art

under governing law); DeMerrell v. City of Cheboygan, No. 05-2325, 2006 WL 3090133, at *7–

8 (6th Cir. 2006) (proper exclusion of expert opinion that an officer-involved shooting was

“objectively unreasonable”).



                                                 5
        In that vein, an expert opining that an item is or is not a “trade secret” is impermissible,

as it states a legal conclusion. See CDA of Am., Inc. v. Midland Life Ins. Co., No. 01-CV-837,

2006 WL 5349266, at *5 (S.D. Ohio March 27, 2006) (ordering counsel to ensure their expert’s

“testimony does not turn to the issue of whether or not [certain information] constituted a ‘trade

secret,’ as that would, as a matter of law, encroach upon the province of the jury in breach of

Federal Rule of Evidence 704.”); LinkCo, Inc. v. Fujitsu Ltd., No. 00-CV-7242-SAS, 2002 WL

1585551, at *2 (S.D.N.Y. July 16, 2002) (expert cannot opine that defendants “misappropriated

trade secrets”); FedEx Ground Package System, Inc. v. Applications Inter. Corp., 695 F. Supp.

2d 216, 221–22 (W.D. Penn. 2010) (expert opinion excluded when opining on what is “required

under the law” and whether the parties “complied with the Act”).

        In contrast, an expert may provide facts and analysis which lead the jury toward that

conclusion. Allied Erecting and Dismantling Co., Inc. v. Genesis Equip. & Mfg., Inc., No. 4:06-

CV-114, 2009 WL 8592874, at *4 (N.D. Ohio Aug. 12, 2009), aff’d, 511 F. App’x 398, 412–413

(6th Cir. 2013) (exclusion of trade secret expert not warranted where the expert “offered

opinions on certain subsidiary components of the overall issue” but did not opine whether the

information was or was not a trade secret). See also Raytheon Co. v. Indigo Sys. Corp., 598 F.

Supp. 2d 817, 822 (E.D. Tex. 2009) (expert’s “opinion that certain trade secrets consist merely of

information that was in the public domain at the time of the alleged misappropriation is relevant

and within his sphere of expertise”); U.S. Gypsum Co. v. Lafarge North America Inc., 670 F.

Supp. 2d 748, 756 (N.D. Ill. 2009) (permitting opinion testimony on “what information was

generally available in the wallboard industry”); Iofina, Inc. v. Igor Khalev, No. CIV-14-1328-M,

2016 WL 6246730, at *3 (W.D. Okla. Oct. 25, 2016) (“Mr. Brix will not be testifying regarding

the ultimate issue of whether any of plaintiffs’ alleged trade secrets are, in fact, trade secrets. . . .



                                                    6
Mr. Brix limits his opinions to whether certain matters are generally known or readily

ascertainable by others engaged in the business of iodine extraction”).

       In providing that opinion, the expert should not directly address the statutory terms of art,

as doing so provides a legal opinion. Torres, 758 F.2d at 151 (opinion should not “track[]

verbatim the language of the applicable statute”). See also U.S. Gypsum Co. v. Lafarge North

America Inc., 670 F. Supp. 2d 768, 774–75 (N.D. Ill. 2009) (permitting expert to testify but

avoid using legal terminology like “misappropriated”); Mintel Inter. Group, Ltd. v. Neergheen,

636 F. Supp. 2d 677, 683 (N.D. Ill. 2009) (expert witnesses “may attempt to explain the forensic

record . . . but may not offer opinions on whether any conduct by Defendant” was

impermissible). In the trade secret context, impermissible opinions include opinions that an item

is not a trade secret or that it is “generally known” or “readily ascertainable.” Instead, the expert

must focus on facts and analysis, only referencing the specific phrasing of the statute when

necessary and only as used by laypersons. See Heflin v. Stewart Cty., 958 F.2d 709, 715 (6th Cir.

1992) (no exclusion where the expert “used ‘deliberately indifferent’ in the way an ordinary

layman would to describe such conduct—to state his opinion on the ultimate fact, not to state a

legal conclusion”).

       Therefore, West will not be permitted to opine that Caudill’s alleged trade secrets are not

trade secrets or that they do not fall within the statutory definition of a trade secret. See KY. REV.

STAT. § 365.880 (defining trade secret). In presenting West’s permissible scope of testimony, he

should avoid utilizing legal terminology and statutory terms of art to the extent possible.

Therefore, this ground is insufficient to warrant complete exclusion at this time. Failure to

comply may result in exclusion at trial or an admonishment to the jury. See Iconics, Inc. v.

Massaro, 266 F. Supp. 3d 461, 474 (D. Mass. 2017) (“any testimony which offers legal



                                                  7
conclusions along these lines is precluded and will be stricken in forceful terms if offered in the

presence of the jury.”).

       Since West is precluded from opining—in a legally conclusory fashion—that Caudill’s

trade secrets are not “generally known” or “readily ascertainable,” he should also remove such

language from his report. For that purpose, the Court will order counsel for Jarrow to undertake

further redactions. Those redacted portions are subject to exclusion from evidence under this

Court’s other order on the filed motions in limine. To the extent Ashurst’s testimony or report

shares those characteristics, it must also comply with this order.

               ii.     Confusion of the Jury

       Caudill asserts that the jury would be confused since “West pulls out components of

Caudill’s trade secrets and swears to impermissible legal conclusions that these elements of the

trade secrets were generally known or readily ascertainable.” DN 286 at 9. Of course, as the

Court has already noted, “a trade secret can exist in a combination of characteristics each of

which, by itself is in the public domain; that is, a new combination of known steps can be

entitled to trade secret protection.” Caudill Seed & Warehouse Co., Inc. v. Jarrow Formulas,

Inc., 161 F. Supp. 3d 513, 526 (W.D. Ky. Oct. 29, 2015) (citing Mike’s Train House, Inc. v.

Lionel, LLC, 472 F.3d 398, 410–11 (6th Cir. 2006)). Ultimately, the jury must determine whether

Caudill’s combination of information is a trade secret. In so doing, they are permitted to examine

the individual components as well as the complete process. Nothing in West’s report appears

sufficiently confusing that the jury would be prevented from undertaking a complete analysis.

Therefore, this ground is insufficient to warrant exclusion.




                                                 8
                  iii.     West’s Expertise on Caudill’s Trade Secrets

         Caudill attacks West’s expertise based on West’s statements that he is unsure what

Caudill’s trade secrets are and that he lacks expertise in certain aspects.

         As to the first issue, Caudill points to West’s statement in his report that he is “left

guessing as to what Caudill precisely claims is a trade secret.” DN 286-2 at 20. This confusion

stems from Caudill’s allegation that it maintains a trade secret in the “precise manufacturing

processes Caudill Seed developed for spray-dried myrosinase and production of a myrosinase-

activated glucoraphanin nutritional supplement ingredient.” DN 276-7 at 5. Caudill originally

went no further in its description. The contours of the alleged trade secrets have emerged as the

case has continued. During discovery, an email from Ashurst to David Slaughter (from

Henningsen Foods) described a process for extracting myrosinase. DN 286-2 at 19. West took

this to be what Caudill was referencing and examined it as he did all the other alleged trade

secrets. Id. Any further objection to West’s testimony on that matter goes to weight, rather than

admissibility, of his opinion.

         As to the second issue, Caudill points to several instances in West’s deposition where he

asserts a lack of expertise. See DN 286-3 at 65:13–14 (“I’m not an expert in spray drying.”); Id.

at 201:10 (“I’m hardly an expert in supercritical CO2.”); Id. at 203:22 (“I’m not an expert” on

SCFE).1 West is not required to be qualified as an expert in every minute category of this case’s



1
 West later filed an errata sheet attempting to soften the language used in the deposition. DN 286-4 at 1 (“I do not
consider myself an expert in spray drying, however I am very knowledgeable on the subject with many years of
hands-on experience.”); Id. at 2 (“I do not consider myself an expert in supercritical CO2, although I am very
knowledgeable on the subject with many years of hands-on experience”); Id. (“I do not consider myself an expert,
although I am very knowledgeable on the subject with many years of hands-on experience with supercritical CO2”).
Substantive changes are not permitted to deposition testimony through errata sheets. Trout v. FirstEnergy
Generation Corp., 339 F. App’x 560, 565 (6th Cir. 2009) (“Rule 30(e) does not allow one to alter what was said
under oath. . . . If that were the case, one could merely answer the questions with no thought at all[ ], then return
home and plan artful responses. Depositions differ from interrogatories in that regard. A deposition is not a take
home examination.”) (additional citation omitted).

                                                          9
trade secrets. “Gaps in the qualifications or knowledge of an expert ordinarily run to the weight

of the particular expert’s testimony rather than its admissibility.” Burke v. U-Haul Intern., Inc.,

No. 3:03-CV-32-H, 2006 WL 3043421, at *3 (W.D. Ky. Oct. 20, 2006). West may be subjected

to cross-examination regarding his qualifications at trial—including impeachment with his own

deposition testimony—permitting the jury to weigh credibility. Therefore, this ground is

insufficient to warrant exclusion.

               iv.     Ashurst’s Conflict of Interest

       Caudill contends that Ashurst should be excluded due to a conflict of interest. The

alleged conflict arises from Caudill’s claims that Ashurst participated in misappropriation and

remains employed by Jarrow. As a result, it concludes, he has a direct financial interest which is

disqualifying. For that proposition, Caudill cites to cases where courts have ruled that it violates

public policy for expert witnesses to testify based on a contingency fee. See Accrued Fin. Servs.,

Inc. v. Prime Retail, Inc., 298 F.3d 291, 300 (4th Cir. 2002) (such financial arrangements

“provide incentives for the falsification or exaggeration of testimony”). See also RESTATEMENT

(THIRD) OF THE LAW GOVERNING LAWYERS § 117 (AM. L. INST. 2000) (“A lawyer may not offer

or pay to a witness any consideration contingent on the . . . outcome of the litigation.”); KY. SUP.

CT. R. 3.130(3.4) (“it is improper to pay an expert witness a contingent fee”).

       Another court cited by Caudill held that the underlying principles stretched further:

       While experts are almost universally compensated for their opinion, public policy
       has long made a distinction between paid experts who have an indirect incentive to
       win the approval of their employers (the client and attorneys) on the one hand, and
       experts who have a direct financial stake in the outcome of the litigation on the
       other. Public policy tolerates the former category of expert testimony as a necessary
       evil: although it carries inherent risks of witness bias, those risks can be minimized
       by the adversarial process and are outweighed by the reality that the modern legal
       system would collapse without the aid of expert testimony. However, courts of this
       country draw a line where the expert’s incentive structure crosses the threshold
       from an indirect incentive to reach a certain conclusion to a direct financial interest

                                                 10
        in doing so. Once the expert obtains a direct financial interest in the outcome of the
        litigation (whether by his or her status as a party, by contingency fee agreement, or
        otherwise), any semblance of independence or promise of intellectual rigor that
        normally adheres to an expert witness is fatally wounded. Under those rare
        circumstances, the conflict of interest is so great, and raises so many “serious
        questions about the integrity of [the witnesses’] expert testimony,” that to admit the
        conflicted testimony would violate public policy.

Perfect 10, Inc. v. Giganews, Inc., No. CV-11-7098-AB, 2014 WL 10894452, at *4 (C.D. Cal.

Oct. 31, 2014) (citations omitted) (emphasis in original). In Perfect 10, the proposed witness was

the sole shareholder of the plaintiff company and admitted during deposition that it would be in

his interest for the plaintiff to prevail. Id. at 5. Finding that he had a direct financial stake in the

litigation, the court excluded the witness. Id.

        As an initial matter, the Court is not convinced that exclusion of experts is required in a

scenario where the expert has some interest in the outcome of the litigation outside of a

contingency fee. In contrast, rulings from the Sixth Circuit indicate otherwise. See e.g. Cole v.

Reader’s Digest Sales & Servs., Inc., 707, 708 (6th Cir. 2005) (finding expert married to the

plaintiff has a bias but is permitted to testify, as the conflict of interest “goes to the weight of the

evidence, not its admissibility.”) (citing Tagatz v. Marquette Univ., 861 F.2d 1040, 1042 (7th

Cir. 1988) (“The trier of fact should be able to discount for so obvious a conflict of interest.”)).

However, even arguendo applying the rule from Perfect 10, exclusion would not be warranted.

Ashurst has already had his court battle with Caudill. He is not a party in this litigation and

Jarrow cannot be found liable based solely on Ashurst’s conduct absent some culpable acts by

Jarrow. The only connection is Ashurst’s continued employment by Jarrow and the open

question of his actions in the alleged incidents of misappropriation. Even at its worst, Ashurst

has only an indirect incentive in the case as an employee of Jarrow. To the extent a conflict of

interests exists, counsel is capable of performing a thorough cross-examination and letting the



                                                   11
jury weigh credibility. Therefore, subject to the foregoing restrictions, West and Ashurst will be

permitted to testify as experts and Caudill’s motion to the contrary will be denied.

         B.       Jarrow’s Motion in Limine to Preclude the Testimony of William Wingate on
                  Compensatory Damages (DN 291)

         In attacking Wingate’s opinions, Jarrow makes mostly factual arguments.2 Of course,

Wingate’s opinion must have an analytical “fit” with the facts. Daubert, 509 U.S. at 591.

However, a damages expert is not required to examine every scintilla of evidence in the case to

determine whether the underlying misconduct occurred. Instead, he is entitled to rely on the

factual assertions of counsel and the corporate representatives in preparing a damages tabulation.

KCH Servs., Inc. v. Vanaire, Inc., No. 05-777-C, 2010 WL 1416672, at *2 (W.D. Ky. March 31,

2010) (recognizing that professional standards “permit the expert to rely on ‘facts or

assumptions’ provided by the party seeking to offer the expert’s opinion.”) (citation omitted). On

a motion to exclude experts, it is inappropriate for the Court to delve into the factual predicate of

the expert’s opinion. Indeed, as this Court noted at summary judgment with regard to excluding

Wingate:

         Much of Jarrow Formulas’ motion in limine to preclude this expert testimony
         attacks the factual foundation for his damage calculation. These fact-based
         arguments are dependent upon the proof at trial such as whether Caudill Seed can
         prove compensable lost business opportunities and compensable lost profits on
         future sales of goods to Jarrow Formulas. Similarly, Jarrow Formulas takes issue
         with the inclusion of R & D expenses over a 17-year period which it claims were
         unrelated to the trade secrets alleged in this case. Clearly, Wingate’s damage
         calculations are only as good as the Caudill Seed’s proof of them. However, Jarrow
         Formulas’ “junk in, junk out” theory does not reach the methodology of the
         calculation, but rather attacks the factual foundation upon which the calculations
         are premised, going to the weight of the evidence.



2
  For example, it argues that: Caudill retained access to its trade secrets; not all of the damages apportioned to the
trade secrets by Wingate were, in fact, related to the development of the trade secrets; Wingate made no effort to
separate other Caudill entities from the damages calculation; Wingate wrongly assumed that Jarrow had to buy from
Caudill, that Caudill would consummate agreements with Nutramax and Natural Products, and that the damages
flowed from misappropriation.

                                                         12
Caudill Seed, 161 F. Supp. 3d at 528–29. Therefore, the motion will be denied.

       C.      Jarrow’s Motion to Strike the Supplemental Expert Report of William
               Wingate and the Portions of Plaintiff’s Disclosure of Damages Based
               Thereon (DN 294)

       An expert has a duty to supplement their initial report when they learn that information is

incomplete or incorrect. FED. R. CIV. P. 26(e). However, the supplementation can not

“fundamentally change” the initial disclosure. KCH Servs., 2010 WL 1416672, at *3. See also

James T. Scatuorchio Racing Stable, LLC v. Walmac Stud Mgmt., LLC, No. 5:11-374-DCR,

2014 WL 1664263, at *9 (E.D. Ky. April 25, 2014) (not supplemental when new report

addresses a “completely different subject matter”); Keener v. United States, 181 F.R.D. 639, 640

(D. Mont. 1998) (not supplemental when the new report’s opinions “are different from, rather

than supplemental to, the information contained in the” initial report). Put another way,

“[s]upplementation under the Rules means correcting inaccuracies, or filling the interstices of an

incomplete report based on information that was not available at the time of the initial

disclosure.” Keener, 181 F.R.D. at 640.

       For damages experts, they may update their calculations based on new evidence but may

not consider entirely new theories of damages as supplementation. KCH Servs., 2010 WL

1416672, at *3 (denying motion to exclude because, “[w]hile elements of damages were added

based on new information, Gemini did not fundamentally change his method of calculating

damages from one report to the next.”). See also Scatuorchio, 2014 WL 1664263, at *9 (report

adding new theories of damages is not supplemental). As a result, Wingate’s second report is not

supplemental and must be excluded “unless the failure was substantially justified or is harmless.”

FED. R. CIV. P. 37(c)(1).

       The Court finds that Jarrow would not be prejudiced by permitting Caudill to proceed

with an unjust enrichment theory. Such a theory is explicitly contemplated by KUTSA. KY. REV.
                                                13
STAT. § 365.884(1). Most importantly, Jarrow has been aware of the existence of unjust

enrichment issues since the beginning of this case. Unjust enrichment was originally an

independent claim in Caudill’s complaint and first amended complaint, originally filed January

25, 2013, and February 14, 2013. DN 1 at 11; DN 6 at 11–12. The interrogatory responses also

revealed that unjust enrichment damages were being sought. DN 202-5 at 15. While discovery

was ongoing, Caudill repeatedly put Jarrow on notice that it was seeking documents related to an

unjust enrichment theory of damages. DN 72-1 at 17 (Caudill brief arguing documents sought

were “relevant in establishing damages that Caudill Seed may be entitled to under KUTSA for

unjust enrichment and disgorgement of profits”); DN 190-16 at 5 (Caudill letter to counsel

seeking information related to its “unjust enrichment damages theory”). This Court even

explicitly recognized in 2017 that Caudill was seeking unjust enrichment damages under

KUTSA. Caudill Seed, 2017 WL 4364204, at *8 (DN 251 at 14).

       Despite Jarrow’s vigorous argument otherwise, the presentation of an unjust enrichment

damages calculation should not surprise it. The theory of unjust enrichment in some form has

existed in this case for over six years. While it would have been ideal for Caudill to reveal

Wingate’s opinion earlier, the Court cannot say the late disclosure was without diligence or will

cause harm to Jarrow. Jarrow also challenges the supplemental report as unreliable, rehashing

many arguments based on the facts. For the same reasons described in (II)(B), supra, these

arguments are insufficient to warrant exclusion. Therefore, the motion will be denied as to those

portions of the report.

       Finally, Jarrow argues that Wingate’s opinion on prejudgment interest should be stricken

and precluded. Awarding pre-judgment interest for an unliquidated damages claim is a matter of

discretion placed with the trial court and determined post-verdict, if necessary. Nucor Corp. v.



                                                 14
Gen. Elec. Co., 812 S.W.2d 136, 144 (Ky. 1991); Gresh v. Waste Servs. of Am., Inc., 738 F.

Supp. 2d 702, 716–17 (E.D. Ky. 2010). Therefore, to the extent Wingate wishes to opine on

prejudgment interest or it is addressed in his report, the motion will be granted.

III.   Order

       For the reasons set forth above, and the Court being otherwise sufficiently advised, the

Court orders:

       Caudill’s Motion to Exclude Testimony and Reports of Leslie West and Kean Ashurst

(DN 286) is DENIED.

       Jarrow’s Motion in Limine to Preclude the Testimony of William Wingate on

Compensatory Damages (DN 291) is DENIED.

       Jarrow’s Motion to Strike the Supplemental Expert Report of William Wingate and the

Portions of Plaintiff’s Disclosure of Damages Based Thereon (DN 294) is GRANTED IN

PART AND DENIED IN PART, as described herein.



       IT IS SO ORDERED.

                       March 29, 2019




                                                 Char
                                                    lesR.Si
                                                          mpsonI
                                                               II,Seni
                                                                     orJudge
                                                    Unit
                                                       edStat
                                                            esDi
                                                               str
                                                                 ictCour
                                                                       t




                                                 15
